Case 8:18-cv-02869-VMC-CPT Document 14-3 Filed 12/17/18 Page 1 of 3 PageID 71



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

CAYMAN SECURITIES CLEARING
AND TRADING LTD; THE HURRY
FAMILY REVOCABLE TRUST;
SCOTTSDALE CAPITAL ADVISORS
CORPORATION; and ALPINE SECURITIES
CORPORATION,

      Plaintiffs,

v                                              Case No 8:18-cv-02869-VMC-CPT

CHRISTOPHER FRANKEL,

      Defendant
______________________________________/




                     EXHIBIT “2-A”




                                      1
  Case 8:18-cv-02869-VMC-CPT Document 14-3 Filed 12/17/18 Page 2 of 3 PageID 72
                                                Monday, December 10, 2018 at 2:01:38 PM Eastern Standard Time

Subject:    Cease and Desist
Date:       Friday, November 9, 2018 at 5:15:05 PM Eastern Standard Time
From:       Marcie Moreno
To:         chrisfrankel13@gmail.com
CC:         Jordan Susman
ACachments: image003.jpg, image004.jpg, Demand LeOer to Frankel re NDA.pdf

Please see the attached correspondence from attorney Jordan Susman.
For your ease of reference, the text of the letter is pasted below.


Dear Mr. Frankel:



This ﬁrm represents ScoOsdale Capital Advisors CorporaRon, Alpine SecuriRes CorporaRon, Cayman SecuriRes
Clearing and Trading LTD and the Hurry Family Revocable Trust (collecRvely, “SCA ParEes”). We write in connecRon
with your numerous material breaches of the Non-Disclosure and ConﬁdenRality Agreement dated June 22, 2015
(the “Agreement”) between you, on the one hand, and the SCA ParRes, on the other hand, a copy of which is
enclosed with this leOer.

You have breached the Agreement by, among other things, disclosing ConﬁdenRal InformaRon to third parRes and
using ConﬁdenRal InformaRon in connecRon with a compeRng business. “ConﬁdenRal InformaRon” is deﬁned in the
Agreement, in part, as “any data or informaRon that is proprietary to the Discloser and not generally known to the
public, whether in tangible or intangible form, whenever and however disclosed, including, but not limited to: (i) any
markeRng strategies, plans, ﬁnancial informaRon, or projecRons, operaRons, sales esRmates, business plans and
performance results relaRng to the past, present or future business acRviRes of such party, its aﬃliates, subsidiaries
and aﬃliated companies; (ii) plans for products or services, (iii) customer lists and account informaRon; (iv) any
scienRﬁc or technical informaRon, invenRon, design, process, procedure, formula, improvement, technology or
method; (v) any concepts, reports, data, know-how, works-in-progress, designs, development tools, speciﬁcaRons,
computer so`ware, source code, object code, ﬂow charts, databases, invenRons, informaRon and trade secrets; and
(vi) any other informaRon that should reasonably be recognized as conﬁdenRal informaRon of the Discloser.”
Agreement, ¶ 1(a).

        Remedies for your breach of the Agreement include, but are not limited to monetary damages, injuncRve
relief, and all other remedies available at law and equity. Agreement, ¶ 6.

       Further, the Agreement requires you to return any and all documents, records, and copies that contain
ConﬁdenRal InformaRon within ten (10) business days of wriOen request for the same and to “cooperate with eﬀorts
by the [SCA ParRes] to help the [SCA ParRes] regain possession of ConﬁdenRal InformaRon and prevent its further
unauthorized use.” Agreement, ¶¶ 5, 7.

      The SCA ParEes hereby demand that you immediately cease and desist from any and all further disclosure
and/or usage of ConﬁdenRal InformaRon. The SCA ParRes further demand that you return to this ﬁrm any and all
documents, records, and/or copies thereof in your possession, custody, or control that contain any ConﬁdenRal
InformaRon no later than the close of business on November 26, 2018. Please conﬁrm in wriRng by 12 p.m. PST on
November 12, 2018 that the foregoing demands will be, and are being, fully complied with.

       “Once a party reasonably anRcipates liRgaRon, it must suspend its rouRne document
retenRon/destrucRon policy and put in place a ‘liRgaRon hold’ to ensure the preservaRon of relevant
documents.” Zubulake v. UBS Warburg LLC, 220 F.R.D. 212, 218 (S.D.N.Y. 2003); In re Napster, Inc. Copyright
Li?ga?on, 462 F. Supp. 2d 1060, 1067 (N.D. Cal. 2006) (“As soon as a potenRal claim is idenRﬁed, a liRgant is

                                                                                                                  Page 1 of 2
  Case 8:18-cv-02869-VMC-CPT Document 14-3 Filed 12/17/18 Page 3 of 3 PageID 73

under a duty to preserve evidence which it knows or reasonably should know is relevant to the acRon.”).

         Accordingly, you and all persons acRng on your behalf or at your direcRon are under an obligaRon to
aﬃrmaRvely preserve, and not destroy, delete, hide or misplace, documents and materials of all kinds that
refer or relate to this dispute in any way, including without limitaRon all electronic mail (email), leOers, dra`
leOers, facsimile transmissions, memoranda, dra` memoranda, instant messages (IMs), text messages, chats,
phone messages, phone logs, calendars, reports, handwriOen notes, typewriOen notes, charts and
spreadsheets, arRcles, dra` arRcles, photographs, sRll images, illustraRons, video clips and recordings, audio
clips and recordings, news arRcles, and interview schedules, among other types of documents and
communicaRons. You are also required to aﬃrmaRvely preserve all servers, backup tapes, hard drives,
smartphones, tablets, and any and all other storage devices in your possession, custody or control that may
contain any of the aforemenRoned documents and/or materials.



This leOer is not intended as a full or complete statement of all relevant facts or
applicable law, and nothing herein is intended as, nor should it be deemed to consRtute, a waiver or relinquishment
of any of my clients’ rights, remedies, claims or causes of acRon, all of which are hereby expressly reserved.

                                                 Very truly yours,




                                              JORDAN SUSMAN Of
                                                 HARDER LLP




                          Marcie Moreno
                          Legal Assistant
                          HARDER LLP
                          132 S. RODEO DR., FOURTH FLOOR
                          BEVERLY HILLS, CA 90212
                          TEL (424) 203-1600
                          MMORENO@HARDERLLP.com
                          www.HARDERLLP.com



Confidentiality Notice: The information contained in this email and any attachment(s) to it is intended only for the
use of the intended recipient and may be confidential and/or privileged. If any recipient of this communication is not
the intended recipient, the unauthorized use, disclosure or copying of this email and any accompanying
attachment(s) or other information contained herein is strictly prohibited, and may be unlawful. If you have received
this communication in error, please immediately notify the sender by return email, destroy this email, and any and
all copies thereof (including any attachment(s)) without reading them or saving them in any manner. Thank you.




                                                                                                                  Page 2 of 2
